Reversed and Remanded and Majority and Dissenting Opinions filed
September 1, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00131-CV

                     LJA ENGINEERING INC., Appellant
                                         V.
 ESMERALDA CHAVES SANTOS, INDIVIDUALLY AS AS PERSONAL
    REPRESENTATIVE OF THE ESTATE OF MANUEL MOLINA,
 DECEDENT, AND FOR THE USE AND BENEFIT OF THE WRONGFUL
 DEATH BENEFICIARIES OF MANUEL MOLINA; DANIEL MOLINA;
               AND NANCY MOLINA, Appellees

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-46588

                    DISSENTING OPINION

      The majority’s opinion fails to acknowledge or address Appellant’s failures
to (1) introduce any evidence, (2) meet its burden of persuasion, and (3) establish
that Appellees’ injuries arose out of the provision of professional services by a
licensed or registered professional. Therefore, I dissent.
       Appellant argues (and the majority accepts) that the trial court erred when it
denied Appellant’s motion to dismiss because Appellees’ claim arises out of the
provision of professional services. This question is dispositive based on Texas
Civil Practice and Remedies Code section 150.002, which requires an affidavit of
merit in “any action . . . for damages arising out of the provision of professional
services by a licensed or registered professional.”1 Despite this unambiguous
statute, the majority’s analysis summarily ignores the phrase “arising out of.”
Instead, it simply concludes Appellees’ injuries must have arisen from Appellant’s
provision of professional services that were associated with the relevant injuries
(i.e., “design[ing] the project, prepar[ing] the construction plans and specifications,
and then inspect[ing] the work to ensure that the work complied with LJA
Engineering’s design plans”). Therefore, the majority’s opinion fails to address the
question presented.

       The phrase “arising out of” is not new to American jurisprudence. See
Crosby v. Huston, 1 Tex. 203, 230 (1846); Hite v. Fairfax, 8 Va. 42, 68 (1786).
Together, these words constitute a widely known juridical phrase of art.2 Although
“‘arise out of’ means that there is simply a ‘causal connection or relation,’”3 this
means “that there is but for causation, though not necessarily direct or proximate
causation.”4

       The test for but-for causation (commonly known as cause-in-fact) “is

       1
           Tex. Civ. Prac. & Rem. Code Ann. § 150.002.
       2
         See generally Lancer Ins. Co. v. Garcia Holiday Tours, 345 S.W.3d 50, 54-55 (Tex.
2011) (collecting a sample of authorities).
       3
       Utica Nat’l Ins. Co. of Tex. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004) (citing
Mid-Century Ins. Co. of Tex. v. Lindsey, 997 S.W.2d 153, 156 (Tex. 1999)).
       4
      Id. (citing McCarthy Bros. Co. v. Cont’l Lloyds Ins. Co., 7 S.W.3d 725, 730 (Tex.
App.—Austin 1999, no pet.); Admiral Ins. Co. v. Trident NGL, Inc., 988 S.W.2d 451, 454 (Tex.
App.—Houston [1st Dist.] 1999, pet. denied)).

                                               2
whether the act or omission was a substantial factor in causing the injury ‘without
which the harm would not have occurred.’”5 “The but-for causation standard is
significantly more difficult to prove than prima facie causation.”6                 Cause-in-
fact/but-for causation cannot be established “by mere conjecture, guess, or
speculation.”7
       Basic principles of Texas law have (until now) dictated that the party
seeking affirmative relief bears the burden of persuasion. Pathfinder Oil & Gas,
Inc. v. Great W. Drilling, Ltd., 574 S.W.3d 882, 890 (Tex. 2019); Saba Zi Expl.,
L.P. v. Vaughn, 448 S.W.3d 123, 129 (Tex. App.—Houston [14th Dist.] 2014, no
pet.); Russell v. City of Bryan, 919 S.W.2d 698, 704 (Tex. App.—Houston [14th
Dist.] 1996, writ denied); see also Matter of Approximately $80,600.00, 537
S.W.3d 207, 211 (Tex. App.—Houston [1st Dist.] 2017, pet. denied).                       Here,
Appellant sought affirmative relief via its motion to dismiss. Therefore, it had the
burden to persuade the trial court that its provision of professional services was the
cause-in-fact of Appellees’ injuries. Under the circumstances, this standard “is
significantly more difficult to prove than prima facie causation,”8 yet Appellant
failed to “prove” anything; in fact, Appellant failed to introduce even a single piece

       5
         Marathon Corp. v. Pitzner, 106 S.W.3d 724, 727 (Tex. 2003) (per curiam); Ginn v.
Pierce, 595 S.W.3d 762, 767 (Tex. App.—Houston [14th Dist.] 2019, pet. denied) (citing
Transcon. Ins. Co. v. Crump, 330 S.W.3d 211, 222-23 (Tex. 2010)); see also Pediatrics Cool
Care v. Thompson, No. 21-0238, 2022 WL 1509741, at *4 (Tex. May 13, 2022) (“A defendant’s
negligence is the cause-in-fact of a plaintiff’s injury if ‘(1) the negligence was a substantial
factor in causing the injury, and (2) without the act or omission, the harm would not have
occurred.’”) (quoting Gunn v. McCoy, 554 S.W.3d 645, 658 (Tex. 2018)).
       6
         Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 782 (Tex. 2018) (citing
Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d 802, 808 (5th Cir. 2007)); Bostic v. Georgia-
Pac. Corp., 439 S.W.3d 332, 343 (Tex. 2014).
       7
         Powell v. Grijalva, No. 14-19-00080-CV, 2020 WL 4097274, at *2 (Tex. App.—
Houston [14th Dist.] July 21, 2020, no pet.) (mem. op.) (citing IHS Cedars Treatment Ctr. of
DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 799 (Tex. 2004)).
       8
           Bostic, 439 S.W.3d at 343.

                                               3
of evidence. The majority’s conclusion that the trial court reversibly erred when
there is not even a scintilla of evidence in the record capable of supporting its
conclusion is incomprehensible, particularly given that the Legislature knows how
to create broad conditions precedent to otherwise viable lawsuits when it intends to
do so. See, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 74.401(a) (“In a suit
involving a health care liability claim against a physician for injury to or death of a
patient . . . .”) (emphasis added).

      Based on the majority’s decision to ignore the statutory phrase “arising out
of” while violating fundamental principles concerning a moving party’s burden of
persuasion, I respectfully dissent.




                                        /s/       Meagan Hassan
                                                  Justice



Panel consists of Justices Jewell, Zimmerer, and Hassan (Zimmerer, J., majority).




                                              4